DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nielsen et al (US. Pat. App. Pub. 2009/0283103) in view of Robinson et al (US. Pat. App. Pub. 2008/0092912) as evidenced by Morgan et al (US. Pat. No. 5,249,586) and the National Cancer Institute’s Definition of “Mainstream Smoke”.
Regarding independent claim 13, and dependent claims 18, 20, 23, Nielsen et al discloses a known electronic vaporizing device (EVD) which 
The seal (read: lid) of the cartridge chamber (120) is penetrated by an object (124) attached to the micro-screens (122) that pierces the sealed cartridge chamber (120) which allows liquid to flow from the cartridge chamber (120) to the micro-screens (122) when the EVD is activated by a user, heated by the heating apparatus (174), and then ultimately inhaled by said user (see para. [0036] and Fig. 1F). While the Nielsen et al reference fails to disclose that the penetrating object (124) results in the creation of a plurality of apertures in said seal, it would have been obvious to one having ordinary skill in the art to have enabled said object (124) to create several holes in order to allow for effective transfer of liquid from the cartridge chamber (120) to the micro-screens (122) such that the liquid may be 
Nielsen et al discloses that a liquid substance of a user’s own choosing may be provided in the cartridge chamber (120). Further, the Robinson et al reference teaches a liquid-based aerosol-generating substance that is designed to be contained in a container of an electrically powered aerosol (read: vapor) generating device.  The substance may include a mixture of glycerin and propylene glycol, in intimate contact with granulated tobacco, and may be contained in the container in liquid form (see paras. [0043],[0050],[0062],[0084]-[0086]). As such, it would have been obvious to one having ordinary skill in the art to have incorporated this aerosol-generating material of Robinson et al into the cartridge container (120) of the EVD of Nielson et al as such is already known in the art from the Robinson et al disclosure and is useful for controlling chemical composition of the mainstream aerosol produced by the device and, hence, positively impact the organoleptic experience for the user during operation as taught/suggested in Robinson et al (see para. [0070]) (corresponding to 
Nielsen et al does not specifically disclose that the aerosol generated by its device is “substantially free from at least one Hoffman analyte”; however, it does state that the benefit of using electronic cigarettes or EVD’s, as opposed to traditional cigarettes, is that the “smoke” (vapor) generated thereby is non-carcinogenic (see para. [0004]). Further, Robinson et al discloses that by heating its vaporizable material to a temperature within the teaching of its disclosure and by positioning the aerosol generating material within the smoking device such that the volatilized components have a tendency not to undergo a significant degree of thermal decomposition (as a result of combustion), the amount of undesirable constituents which are vaporized from tobacco is minimized (see para. [0117]). With these teachings, it would have been obvious to one having ordinary skill in the art to have anticipated a target temperature at which to heat the modified Nielsen et al device so as to result in an aerosol having “substantially free” Hoffman analyte values compared to a common tobacco cigarette (Note: Absent a clear definition from the instant written specification regarding the phrase “substantially free from at least one Hoffman analyte”, for examination purposes, this phrase will be interpreted 
Lastly, Robinson et al discloses that its aerosol-generating aerosols are “smoke-like” in nature. Specifically, Robinson et al discloses that the intent of its aerosol-forming material is to generate a visible mainstream aerosol that, in many regards, resembles the appearance of tobacco smoke (Note: The National Cancer Institute defines “mainstream smoke” as 
Regarding claim 14, Robinson et al discloses that its aerosol-forming material can be contained within a container in liquid form (see para. 
Regarding claims 15-16, while the Nielsen et al cartridge chamber (120) may not be disclosed as having a “flange” upon which its seal (read: lid) is secured, it would have been obvious to one having ordinary skill in the art to have added such a flange, or any other conventional means, in order to ensure that the liquid contents of the chamber (120) are not released prematurely (corresponding to the “wherein the cartridge comprises a flange” recitation of claim 15; and the “wherein the lid is sealed upon the flange” recitation of claim 16).
Regarding claims 17 and 19, Nielsen et al does not disclose the material of construction of its seal (read: lid) that is punctured by the object (124); however, it would have been obvious to one having ordinary skill in the art to have chosen a metal foil (i.e., aluminum) for the construction material of the cartridge chamber (120) seal since such material is well-known and conventionally-used in pierce-able or rupturable consumer-end cartridges/containers, especially those that are meant to be replaceable (corresponding to the “wherein the lid is metallic” recitation of claim 17; and the “wherein the lid comprises a heat-sealable film or aluminum” recitation of claim 19).

Regarding claim 22, again, as stated above, Nielsen et al indicates that known EVD’s don’t generate “smoke” and, as such, don’t provide any carcinogenic material to the user’s lungs. Further, Robinson et al discloses that during relevant periods of use, its heating element can provide temperatures starting at about 200oC (see para. [0113]). Also, note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1995). Hence, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation and arrived upon the oC to 200oC”). 
Regarding independent claim 24, and dependent claims 26 and 32, Nielsen et al discloses a known electronic vaporizing device (EVD) - which gives smokers all the pleasure and satisfaction of traditional smoking without all the health, social and economic problems (See para. [0003]) (corresponding to the claimed [a] method of creating a tactile response in the mouth or respiratory tract of a user”). 
The EVD includes a self-contained unit (100) that houses, in part, a vaporizing chamber (172), heating apparatus (174), micro-screens (i.e., wicking means)(122) and a (replaceable) sealed cartridge chamber (120) which contains a liquid substance of the user’s preference (see paras. [0035]-[0036] and Fig. 1F). The fact that cartridge chamber (120) is sealed infers that the “seal” actually serves as a “lid” to contain the liquid content of said chamber (120)(corresponding to the claimed “deploying a smoke emulating device wherein the device generates a smokeless aerosol configured to have a tactile response in the mouth or respiratory tract of the user by heating a vaporizable material therein…wherein the smoke 
The seal (read: lid) of the cartridge chamber (120) is penetrated by an object (124) attached to the micro-screens (122) that pierces the sealed cartridge chamber (120) which allows liquid to flow from the cartridge chamber (120) to the micro-screens (122) when the EVD is activated by a user, heated by the heating apparatus (174), and then ultimately inhaled by said user (see para. [0036] and Fig. 1F). While the Nielsen et al reference fails to disclose that the penetrating object (124) results in the creation of a plurality of apertures in said seal, it would have been obvious to one having ordinary skill in the art to have enabled said object (124) to create several holes in order to allow for effective transfer of liquid from the cartridge chamber (120) to the micro-screens (122) such that the liquid may be readily and evenly heated across the heating apparatus (174) for efficient vaporization (corresponding to the claimed “and (c) a lid sealed upon the cartridge, wherein the lid comprises apertures or vents”).  
Nielsen et al discloses that a liquid substance of a user’s own choosing may be provided in the cartridge chamber (120). Further, the Robinson et al reference teaches a liquid-based aerosol-generating substance that is designed to be contained in a container of an electrically 
Nielsen et al does not specifically disclose that the aerosol generated by its device is “substantially free from at least one Hoffman analyte”; however, it does state that the benefit of using electronic cigarettes or EVD’s, as opposed to traditional cigarettes, is that the “smoke” (vapor) generated thereby is non-carcinogenic (see para. [0004]). Further, Robinson et al discloses that by heating its vaporizable material to a temperature within the teaching of its disclosure and by positioning the 
Lastly, Robinson et al discloses that its aerosol-generating aerosols are “smoke-like” in nature. Specifically, Robinson et al discloses that the intent of its aerosol-forming material is to generate a visible mainstream aerosol that, in many regards, resembles the appearance of tobacco smoke (Note: The National Cancer Institute defines “mainstream smoke” as “[t]obacco smoke that is exhaled by smokers.” And it is reasonable to presume that this same term and its associated definition is applicable to “smoke” that is generated by electronic/vapor aerosol devices). Further, it is clear that since the aerosol-generating material of Robinson et al (incorporated in the modified Nielsen et al device) contains a considerable amount of glycerin (see, for example, paras. [0068]-[0069]), the aerosol 
Regarding claim 25, Robinson et al discloses that the aerosol-forming material can be contained within a container in liquid form (see para. [0062])(corresponding to the claimed “wherein the vaporizable material is a fluidic…vaporizable material”).
Regarding claims 27 and 29, Nielsen et al does not disclose the material of construction of its seal (read: lid) that is punctured by the object (124); however, it would have been obvious to one having ordinary skill in the art to have chosen a metal foil (i.e., aluminum) for the construction material of the cartridge chamber (120) seal since such material is well-
Regarding claims 28-29, while the Nielsen et al cartridge chamber (120) may not be disclosed as having a “flange” upon which its seal (read: lid) is secured, it would have been obvious to one having ordinary skill in the art to have added such a flange, or any other conventional means, in order to ensure that the liquid contents of the chamber (120) are not released prematurely (corresponding to the “wherein the cartridge comprises a flange” recitation of claim 28; and the “wherein the lid is sealed upon the flange” recitation of claim 29).
Regarding claim 30, Robinson et al discloses that the tobacco that is incorporated within its smoking article can be employed in various forms, including “granulated tobacco” (corresponding to the claimed “tobacco material comprising pieces of tobacco material”). While Robinson et al fails to articulate that said “granulated tobacco” pieces are less than 2 mm in diameter, the word “granulated” teaches that the tobacco particles would be in granular form (read: in the form of grains, particles) which would have obviously motivated one of ordinary skill to provide such tobacco pieces in 
Regarding claim 31, again, as stated above, Nielsen et al indicates that known EVD’s don’t generate “smoke” and, as such, don’t provide any carcinogenic material to the user’s lungs. Further, Robinson et al discloses that during relevant periods of use, its heating element can provide temperatures starting at about 200oC (see para. [0113]). Also, note that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1995). Hence, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation and arrived upon the claimed temperature parameters after determining that said temperatures were optimal in providing for efficient and effective heating of the aerosol-forming material (corresponding to the claimed “wherein the target temperature is 100oC to 200oC”). 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds for rejection, presented 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/DIONNE W. MAYES/         Examiner, Art Unit 1747